                                                                                         Case 2:18-cv-00761-RFB-GWF Document 50 Filed 03/29/19 Page 1 of 4



                                                                                    1   James J. Pisanelli, Esq., Bar No. 4027
                                                                                        JJP@pisanellibice.com
                                                                                    2   Debra L. Spinelli, Esq., Bar No. 9695
                                                                                        DLS@pisanellibice.com
                                                                                    3   PISANELLI BICE PLLC
                                                                                        400 South 7th Street, Suite 300
                                                                                    4   Las Vegas, Nevada 89101
                                                                                        Telephone: (702) 214-2100
                                                                                    5
                                                                                        Kevin D. Tessier, Esq. (admitted pro hac vice)
                                                                                    6   ktessier@reedsmith.com
                                                                                        Karen E. Vaysman, Esq. (admitted pro hac vice)
                                                                                    7   kvaysman@reedsmith.com
                                                                                        REED SMITH LLP
                                                                                    8   10 South Wacker Drive
                                                                                        Chicago, Illinois 60606-7507
                                                                                    9   Telephone: (312) 207-1000

                                                                                   10   Attorneys for Rocky Mountain Hospital and Medical
                                                                                        Service, Inc. d/b/a Anthem Blue Cross and Blue Shield and
                 A limited liability partnership formed in the State of Delaware




                                                                                   11   HMO Colorado Inc. d/b/a HMO Nevada

                                                                                   12
                                                                                                                    UNITED STATES DISTRICT COURT
REED SMITH LLP




                                                                                   13
                                                                                                                           DISTRICT OF NEVADA
                                                                                   14
                                                                                      SUNRISE HOSPITAL AND MEDICAL                     Case No.: 2:18-cv-00761-RFB-GWF
                                                                                   15 CENTER, LLC

                                                                                   16                        Plaintiff,
                                                                                                                                       STIPULATION AND ORDER TO EXTEND
                                                                                   17         vs.                                      DISCOVERY STAY

                                                                                   18 ROCKY MOUNTAIN HOSPITAL AND                      (First Request)
                                                                                      MEDICAL SERVICE, INC. d/b/a ANTHEM
                                                                                   19 BLUE CROSS AND BLUE SHIELD; HMO
                                                                                      COLORADO INC. d/b/a HMO NEVADA
                                                                                   20
                                                                                                      Defendants.
                                                                                   21

                                                                                   22         Plaintiff Sunrise Hospital and Medical Center, LLC (“Plaintiff”) and Defendants Rocky
                                                                                   23 Mountain Hospital and Medical Service, Inc. d/b/a Anthem Blue Cross and Blue Shield and HMO

                                                                                   24 Colorado Inc. d/b/a HMO Nevada (“Defendants”, and collectively with Plaintiff, the “Parties”) submit

                                                                                   25 the following Stipulation and Order to Extend Discovery Stay:

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                         Case 2:18-cv-00761-RFB-GWF Document 50 Filed 03/29/19 Page 2 of 4



                                                                                    1         1.      On March 14, 2019, the Parties submitted a Status Report and Stipulation to Stay

                                                                                    2 Discovery (the “Stipulation”) in which they reported the Parties’ agreement to pursue private

                                                                                    3 mediation and requested to stay discovery for fourteen (14) days to allow for the selection of a

                                                                                    4 mediator and mediation date. (Dkt. 45.) The Parties also stipulated to provide the Court with a status

                                                                                    5 report concerning the scheduling of the mediation and the Parties’ agreement as to an extension of the

                                                                                    6 stay of discovery pending mediation on or before March 29, 2019. (Dkt. 45.) The Court entered the

                                                                                    7 Stipulation and Order on March 15, 2019. (Dkt. 46.)

                                                                                    8         2.      The Parties have exchanged proposed mediators and their efforts to select a mediator

                                                                                    9 and mediation date are ongoing. The Parties thus require additional time to complete the scheduling

                                                                                   10 of the mediation and, as such, agree and stipulate to extend the stay of discovery for an additional
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 fourteen (14) days up through and including April 12, 2019.

                                                                                   12         3.      The Parties further agree and stipulate that, on or before April 12, 2019, the Parties will
REED SMITH LLP




                                                                                   13 provide the Court with a status report concerning the scheduling of the mediation and inform the Court

                                                                                   14 of the Parties’ agreement as to an extension of the stay of discovery pending mediation.

                                                                                   15         4.      This is the Parties’ first request to extend the stay of discovery.

                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28


                                                                                                                                       -2-
                                                                                         Case 2:18-cv-00761-RFB-GWF Document 50 Filed 03/29/19 Page 3 of 4



                                                                                    1         5.      There is good cause to extend the stay. An extension of the stay will allow the Parties

                                                                                    2 to focus their continuing efforts on early resolution in an efficient manner and save the Parties’ time

                                                                                    3 and expense of discovery. Moreover, as no trial in this matter has been set, the requested extension of

                                                                                    4 the stay does not require a change to any trial date. The Parties jointly request to extend the stay.

                                                                                    5 Neither Party to this lawsuit will be prejudiced by the extension of the stay.

                                                                                    6         IT IS SO AGREED AND STIPULATED:

                                                                                    7   Dated this 29th day of March, 2019                  Dated this 29th day of March, 2019

                                                                                    8   Lapidus & Lapidus, PLC                              REED SMITH LLP

                                                                                    9   By: /s/ Daniel C. Lapidus                           By: /s/ Karen E. Vaysman
                                                                                           JIM D. BAUCH                                        KEVIN D. TESSIER
                                                                                   10      DANIEL C. LAPIDUS                                   KAREN E. VAYSMAN
                                                                                           RYAN D. LAPIDUS                                     10 South Wacker Drive
                 A limited liability partnership formed in the State of Delaware




                                                                                   11      Lapidus & Lapidus, PLC                              Chicago, Illinois 60606
                                                                                           177 South Beverly Drive
                                                                                   12      Beverly Hills, California 90212                  In Association With:
                                                                                                                                               JAMES J. PISANELLI, ESQ.
REED SMITH LLP




                                                                                   13   In Association With:                                   DEBRA L. SPINELLI, ESQ.
                                                                                            JOSHUA M. DICKEY                                   PISANELLI BICE PLLC
                                                                                   14       BAILEYKENNEDY                                      400 South 7th Street, Suite 300
                                                                                            8984 Spanish Ridge Avenue                           Las Vegas, Nevada 89101
                                                                                   15       Las Vegas, Nevada 89148-1302
                                                                                   16   Attorney for Sunrise Hospital and Medical           Attorneys for Rocky Mountain Hospital and
                                                                                        Center, LLC                                         Medical Service, Inc. d/b/a Anthem Blue Cross
                                                                                   17                                                       and Blue Shield and HMO Colorado Inc. d/b/a
                                                                                                                                            HMO Nevada
                                                                                   18

                                                                                   19         IT IS SO ORDERED:

                                                                                   20
                                                                                              UNITED
                                                                                              UNITED STATE
                                                                                                     STATESDISTRICT JUDGEJUDGE
                                                                                                             MAGISTRATE
                                                                                   21
                                                                                              DATED:       April 1, 2019
                                                                                   22

                                                                                   23
                                                                                              CASE NO.: 2:18-cv-00761-RFB-GWF
                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28


                                                                                                                                      -3-
